DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/170,028 filed on 2/25/21 with effective filing date 8/9/2018. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 10-15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. US 2020/0029092 A1 in view of Chien et al. US 2013/0022119 A1.        
Per claims 1 & 14 Rath et al. discloses a method to derive candidate intra prediction modes, comprising: recording an intra prediction mode of at least one previous coding unit, wherein the previous coding unit is not adjacent to a to-be-processed coding unit (para: 03 & 27, e.g. picture of said large field of view video is represented as a  surface, said  surface being projected onto at least one 2D picture using a projection function; prediction data provided by the new determined neighbor block of the current block is added to a predictor list used for coding or decoding the current block. For instance, such a predictor list may be a Most Probable Mode of intra prediction mode when the current block is intra-coded).
Rath et al. fails to explicitly disclose adding at least one recorded intra prediction mode into a set of candidate intra prediction modes based on a determination that a number of the candidate intra prediction modes included in the set of candidate intra prediction modes is less than a preset threshold. 
Chien et al. however in the same field of endeavor teaches adding at least one recorded intra prediction mode into a set of candidate intra prediction modes based on a determination that a number of the candidate intra prediction modes included in the set of candidate intra prediction modes is less than a preset threshold (para: 160, 164 & fig.8, e.g. if the block L and BL in fig. 8 have the same intra mode, a thirsd left block may be used for constructing the MPM list and such block may be not adjacent to the to-be-processed coding unit).
Therefore, in view of disclosures by Chien et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chien et al. and Rath et al. to determine prediction information for a block of video data. The block is included in a coded unit containing a picture, a slice, a tile, and a set of wave fronts of video data and positioned below a top row of above neighboring blocks in the coded unit. 
Per claims 2 & 15, Chien et al. further teaches the device of claim 14, wherein the set of candidate intra prediction modes is a most probable mode (MPM) list, or the set of candidate intra prediction modes includes intra prediction modes that are not included in a most probable mode list (para: 160, e.g. the modes from adjacent blocks are in the HEVC MPM list, whereas the further mode from non adjacent block is not).
Per claim 3, Chien et al. the method of claim 1, wherein the set of candidate intra prediction modes includes intra prediction modes that are not included in a most probable mode list (para: 160, e.g. the modes from adjacent blocks are in the HEVC MPM list, whereas the further mode from non adjacent block is not).
Per claim 10, Chien et al. further teaches the method of claim 2, further comprising coding, wherein for coding of the modes from the MPM list, a truncated unary binarization is used (para: 96, e.g. If the most probable mode is not the same as the selected intra-mode for the current block, intra-prediction unit 46 may set the most probable mode flag to a value of 0; intra-prediction unit 46 may maintain a numerical ranking of the intra-modes, with the most often used intra-modes having the lowest numerical ranking).
Per claim 11, Chien et al. further teaches the method of claim 3 wherein the candidate intra prediction modes that are not included in the most probable mode list are first divided into a set of selected modes and a set of non-selected modes, and the candidate intra prediction modes in the set of selected modes are signaled with a fixed-length code and the candidate intra prediction modes in the set of non-selected modes are signaled with a truncated binary code (para: 95-96, e.g. If the most probable mode is not the same as the selected intra-mode for the current block, intra-prediction unit 46 may set the most probable mode flag to a value of 0; intra-prediction unit 46 may maintain a numerical ranking of the intra-modes, with the most often used intra-modes having the lowest numerical ranking).
Per claim 12, Rath et al. further discloses a method for encoding a current block of a picture, the method comprising: providing a predicted block for the current block including the method for deriving candidate intra prediction modes according to claim 1 as samples of the current block and encoding the current block based on the predicted block (para: 26-27).
Per claim 13, Rath et al. further discloses a method for decoding a current block of a picture, the method comprising: providing a predicted block for the current block including the method for deriving candidate intra prediction modes according to claim 1 as samples of the current block and reconstructing the current block based on the predicted block (para: 26-27)
Per claim 20, Rath et al. further discloses a decoding apparatus for decoding a current encoded block of a picture, comprising the candidate list device according to claim 14 for deriving candidate intra prediction modes, and circuitry configured to: provide a predicted block as the encoded block using the derived intra prediction modes, and reconstruct the current block based on the encoded block and the predicted block (para: 26-27)
Allowable Subject Matter
Claims 4-9 & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao US 2019/0230349 A1, e.g. acquiring a first optimal intra-frame prediction mode of a downsampled unit obtained by downsampling an image frame to which a target prediction unit belongs and then dividing the downsampled image frame, and the first optimal intra-frame prediction mode obtained by performing precoding analysis on the downsampled unit.
Ye et al. US 2019/0028702 A1, e.g. a set of intra prediction coding modes and can be encoded using truncated unary binarization and selected intra prediction coding modes can be determined based upon addition and subtraction of increasing integer values from the set of MPM intra prediction coding modes.
Heo et al. US 2022/0132102 A1, e.g. obtaining Most Probable Mode (MPM) index information and reference line index information from a bitstream; compiling an MPM list including candidate intra prediction modes for the intra prediction of a current block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485